Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT







FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Amendment”),
dated September 25, 2007, between PHILLIPS-VAN HEUSEN CORPORATION, a Delaware
corporation (“PVH” and, together with its subsidiaries, the “Company”), and
EMANUEL CHIRICO (the “Executive”).




W I T N E S S E T H:




WHEREAS, the Company has previously entered into an Amended and Restated
Employment Agreement with the Executive dated as of March 3, 2005 (the “Existing
Agreement”);

WHEREAS, the Existing Agreement was entered into subsequent to the effective
date of Section 409A of the Internal Revenue Code of 1986 relating to deferred
compensation but prior to the adoption of the final regulations promulgated
thereunder; and

WHEREAS, the parties desire to amend the Existing Agreement to bring the
Existing Agreement into compliance with the final regulations promulgated under
Section 409A of the Internal Revenue Code of 1986.




NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:




1.

Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Existing Agreement.




2.

Amendments.  




(a)

The last sentence of Section 3(b) of the Agreement, which provides as follows:




To the extent the payment of the Severance Amount commencing immediately
following the Executive’s date of termination would result in the imposition of
the additional tax under Section 409A of the Code, the first installment of the
Severance Amount (equal to the amount that would have been paid if the Severance
Amount had been paid ratably during the six-month period following the date of
termination) shall be paid on the first business day that is six months after
the date of termination and all remaining installments for such 24-month period
shall be paid as provided above.




is deleted in its entirety and the following substituted in lieu thereof:




If the Executive is a “specified employee,” as determined under the Company’s
policy for determining specified employees  on





the date on which he separates from service, all payments of the Severance
Amount (other than payments that satisfy the short-term deferral rule, as
defined in Treasury Regulation §1.409A-1(a)(4), or that are treated as
separation pay under Treasury Regulation §1.409A-1(b)(9)(iii) or
§1.409A-1(b)(9)(v)) shall not be paid or commence to be paid on any date prior
to the first business day after the date that is six months following the
Executive’s separation from service.  The first payment that can be made shall
include the cumulative amount of any amounts that could not be paid during such
six-month period.  In addition, interest will accrue at the 10-year T-bill rate
(as in effect as of the first business day of the calendar year in which the
separation from service occurs) on all payments not paid to the Executive prior
to the first business day after the sixth month anniversary of his separation
from service that otherwise would have been paid during such six-month period
had this delay provision not applied to the Executive and shall be paid with the
first payment after such six-month period.  Notwithstanding the foregoing,
payments delayed pursuant to this six-month delay requirement shall commence
earlier in the event of the Executive’s death prior to the end of the six-month
period.  For purposes hereof, the Executive shall have a “separation from
service” upon his death or other termination of employment for any reason.




(b)

The last sentence of Section 3(f)(ii) of the Existing Agreement, which provides
as follows:




To the extent the immediate payment of the amount determined under clause (C)
would result in the imposition of the additional tax under Section 409A of the
Code, such amount shall be paid in a lump sum on the business day that is six
months after the date of termination.




is deleted in its entirety and the following substituted in lieu thereof:




Notwithstanding anything in this Section 3(f)(ii) to the contrary, if the
Executive is a “specified employee,” as determined under the Company’s policy
for determining specified employees on the date on which he separates from
service, the lump sum amount described in clause (C) of the first sentence of
this Section 3(f)(ii) shall not be paid or commence to be paid on any date prior
to the first business day after the date that is six months following the
Executive's separation from service (unless such amount shall satisfy the
short-term deferral rule, as defined in Treasury Regulation §1.409A-1(a)(4)).
 In addition, interest will accrue at the 10-year T-bill rate (as in effect as
of the first business day of the calendar year in which the separation from
service occurs) on





2







such amount during the six-month period and shall be paid at the same time at
which the lump sum payment is made.  Notwithstanding the foregoing, a payment
delayed pursuant to the preceding two sentences shall commence earlier in the
event of the Executive's death prior to the end of the six-month period.




(c)

The following paragraph (F) is added at the end of Section 3(f)(iii):




Any Gross-Up Payment or reimbursement by the Company of expenses incurred by the
Executive in connection with a tax audit or litigation relating to the Excise
Tax, as provided for in this Section 3(f)(iii), shall be paid no later than the
last day of the calendar year following the calendar year in which the Executive
remitted the Excise Tax or, if no Excise Tax is paid, the end of the calendar
year following the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation.
 Furthermore, if the Executive is a “specified employee,” as determined under
the Company’s policy for determining specified employees, on the date on which
he separates from service, any Gross-Up Payment or reimbursement by the Company
as required by this Section 3(f)(iii) shall not be paid or commence to be paid
on any date prior to the first business day after the date that is six months
following the Executive’s separation from service  (unless such amount shall
satisfy the short-term deferral rule, as defined in Treasury Regulation
§1.409A-1(a)(4)).  In addition, interest will accrue at the 10-year T-bill rate
(as in effect as of the first business day of the calendar year in which the
separation from service occurs) on such amount during the six-month period and
shall be paid at the same time at which such Gross-Up Payment or reimbursement
is made.  Notwithstanding the foregoing, a payment delayed pursuant to the
preceding two sentences shall commence earlier in the event of the Executive's
death prior to the end of the six-month period.




(d)

The following sentence is added at the end of Section 7(i):




Any reimbursement made to the Executive by the Company pursuant to this Section
7(i) shall be made in accordance with the generally applicable expense
reimbursement policies and procedures of the Company, as in effect from time to
time and subject to the terms and conditions thereof.




3.

Continued Effectiveness of the Existing Agreement.  The Existing Agreement is,
and shall continue to be, in full force and effect, except as otherwise provided
in this Amendment and except that all references to the Existing Agreement set
forth in the Existing Agreement and any other agreements to which the parties
hereto are parties which have been executed prior to





3







the date hereof and referring to the Existing Agreement shall mean the Existing
Agreement, as amended by this Amendment.




4.

Miscellaneous




(a)

This Amendment shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without regard to the principles
thereof relating to the conflict of laws.




(b)

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same amendment.







PHILLIPS-VAN HEUSEN CORPORATION







By:  

/s/ Mark D. Fischer






Name:  Mark D. Fischer

Title:  Senior Vice President










/s/ Emanuel Chirico






Emanuel Chirico





4





